DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges Applicant’s response filed 10 December 2021 containing remarks and amendments to the claims.
Claims 1 and 3-16 are pending, with claims 13-16 withdrawn from consideration.
The previous rejections have been updated as necessitated by amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dickakian (US 4,219,404) in view of Choi (US 2018/0187093), Shibatani (US 4,528,087) and Watanabe (US 4,512,874).
Regarding claims 1 and 4-5, Dickakian teaches a process for treating pitch produced by thermal, steam, or catalytic cracking or petroleum feeds (column 3, lines 20-34).  Dickakian teaches treating the pitch to treatment temperatures of 350-450°C, pressures of 0.1-25 mm HG (.002 psi -.48 psi) for five minutes to 10 hours in inert nitrogen atmosphere (column 4, lines 24-65), which overlaps with the claimed ranges.  Dickakian teaches recovering the volatile oil from the pitch (column 4, lines 24-65).  Since the ranges overlap, it is expected that the same dehydrogenative polymerization would occur, as well as the same volatile hydrocarbon and less than 1 wt% water product.  
Dickakian does not explicitly disclose (1) performing the pitch treatment in a CSTR (2) obtaining the feed from a depressurized effluent sent to a flash column.
Regarding (1), Shibatani teaches a similar process, and indicates that agitation is desirable to improve the processing (column 5, lines 1-10).  Similarly, Watanabe teaches a similar process for sub atmospheric pressure upgrading to form pitch, which is improved by continuous stirring (column 2, lines 42-61).
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the Dickakian process in a CSTR, as disclosed by Shibatani/Watanabe, for the benefit of improving the mixing and to obtain the desire able constant stream of product.   
Regarding (2), Choi teaches a process for thermal/steam cracking to produce petroleum resid streams [0047], [0051], [0056].  Choi teaches obtaining the resid by depressurizing the reactor effluent [0053], and feeding the depressurized product to a flash column to separate gas from water, product, and resid [0054-0056].  Choi teaches increasing a pressure of a petroleum feedstock in a petroleum pump to produce a pressurized feedstock, wherein the pressure of the pressurized feedstock is between 23-30 MPA [0038], increasing a temperature of the pressurized feedstock in a petroleum pre-heater to produce a hot feedstock, wherein the temperature of the hot feedstock is between 50-250°C [0039]; increasing a pressure of a water feed in a water pump to produce a pressurized water feed, wherein the pressure of the pressurized water feed is between 23-30 MPa [0040]; increasing a temperature of the pressurized water in a water preheater to produce a supercritical feed, wherein the temperature of the supercritical water feed is between 374-600°C [0041]; mixing the hot feedstock and the supercritical water feed in a mixer to produce a mixed feedstock, wherein the volumetric flow rate of the supercritical water feed at SATP to the volumetric flow rate of the hot feedstock is between 4:1 to 1:4 [0043]; introducing the mixed feed to a supercritical reactor [0046]; operating the reactor between 374-500°C and 23-27 MPA [0047] (which overlaps with the claimed range) to produce an effluent [0047]; reducing the temperature of the effluent in a cooling device to produce a cooled effluent at a temperature of below 150°C (overlapping with the claimed range) [0052]; and reducing the pressure of the cooled effluent to a pressure of less than 0.1 MPa (14.5 psi) [0053], overlapping with the claimed range.
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Choi resid as the feed to Dickakian, since Choi meets the Dickakian feed limitations of a residual product obtained from thermal/steam cracking of hydrocarbons.  
Regarding claim 3, Dickakian teaches separating solvent slip stream from the products and recycling to reuse in the process (column 4, line 47-column 5, line 40).
Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dickakian (US 4,219,404) in view of Choi (US 2018/0187093), Shibatani (US 4,528,087) and Watanabe (US 4,512,874), as applied to claims 1-3 above, and further in view of Choi ’17 (US 2017/0166821).
Regarding claim 6-8 and 10-12, the previous combination teaches the limitations of claims 1-3 above.
Choi teaches using a series of two reactors operating in the claimed conditions [0038-0054].  Choi teaches that residence time is a result effective variable [0047], which would lead the person having ordinary skill in the art to appropriately select the well-known space velocity.  
While Choi teaches recovering gas, water, oil, and resid streams; Choi does not explicitly disclose the reactor containing two outlets.
However, in this regard, Examiner considers Applicant process to simply be performing the separation steps in different order, to arrive at the same products.  
Choi ’17 teaches a similar supercritical water upgrading process, in which there is a middle and bottom reactor outlet to obtain products prior to depressurization (see figures).
Therefore, it would have been an obvious modification to the person having ordinary skill in the art to have altered the order of separation steps, for instance, if they were retro fitting reaction equipment that had side and bottom product outlets, like in Choi ’17.
It is not seen where such a modification would result in any new or unexpected results, as the same product fractions of gas, water, oil, and resid are obtained.
Regarding claim 9, Choi teaches total volumetric flow rate of water to petroleum feedstock of 5:1 to 1:2 [0043], [0048].

Response to Arguments
 Applicant's arguments filed 10 December 2021 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
Dickakian teaches treatment of a pitch feed, while the instant claims treat petroleum feedstock to obtain pitch products.
Dickakian does not combine a dweller with a supercritical reactor.  The person having ordinary skill in the art would not combine Choi with Dickakian.
Regarding Applicant’s first argument, Examiner notes that the instant claims treat petroleum feedstock to a supercritical water upgrading and separating the product into a vapor and liquid product, and feeding the liquid product to the dweller.  In this regard, Examiner considers Dickakian resid from thermal/steam cracking of petroleum distillates (column 3, lines 30-35) to read on the claimed liquid.  Further in this regard, Choi teaches a method for obtaining liquid resid (stream 185) from a hydrocarbon cracking supercritical upgrading by distillation by distillation to separate off gas (170) and other light phase products (180).  It would have been obvious the person having ordinary skill in the art to have used the Choi resid as the  feed to the Dickakian treatment steps, since Choi resid is a steam cracked hydrocarbon resid, as specified by Dickakian.  It is not seen where the instant claims have distinguished the liquid product claimed from that of Dickakian.  The instant claims do not specify a particular boiling range or any other property to distinguish from Dickakian.  
Regarding Applicant’s second argument, as discussed with respect to Applicant’s first argument, it would have been obvious the person having ordinary skill in the art to have used the Choi resid as the  feed to the Dickakian treatment steps, since Choi resid is a steam cracked hydrocarbon resid, as specified by Dickakian.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi (US 3,928,170) – teaches producing pitch by contacting petroleum resid with non oxidative gas to subject oil to poly condensation.
Choi (US 2019/0062638) – teaches supercritical water upgrading of hydrocarbon feeds in combination with asphaltene oxidation.
Dickakian (US 4,518,483) – teaches forming pitch by heat treatment of asphaltene feeds at temperatures of 380-440°C for about 1-500 minutes.
Mahfouz (US 2019/0078023) – teaches formation of mesophase pitch by polymerization upgrading in nitrogen atmosphere.
Izumi (US 4,533,461) – teaches a process for preparing mesophase pitch.
Saver (US 2004/0168612) – teaches producing mesophase pitch through thermal processing of coal tar.
Chwastiak (US 4,209,500) teaches forming mesophase pitch by agitation and heat treatment.  
Hino (US 4,822,587) – teaches formation of pitch by thermal treatment.
Kayukawa (Development of Supercritical Water Cracking Process) – teaches supercritical water conversion processes to produce pitch by products (see page 242, figure 3).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771